                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO



MARISA D. PAGANO,                                         Case No.: 4:17-cv-00395-BLW

       Petitioner,                                        MEMORANDUM DECISION &
                                                          ORDER
       vs.

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

       Defendant,


       Pending before the Court is Petitioner Marisa D. Pagano’s Complaint/Petition for Review

(Dkt. 2), seeking review of the Social Security Administration’s decision denying her application

for disability insurance benefits under Title II of the Social Security Act for lack of disability.

See generally Compl./Pet. for Review (Dkt. 2). This action is brought pursuant to 42 U.S.C.

§ 405(g). Having carefully considered the record and otherwise being fully advised, the Court

enters the following decision:

                            I. ADMINISTRATIVE PROCEEDINGS

       On August 8, 2013, Petitioner Marisa D. Pagano (“Petitioner”) filed a Title II application

for a period of disability and disability insurance benefits, alleging disability beginning

November 5, 2012 (later amended to July 15, 2013). The claim was denied on November 27,

2013 and, again, on reconsideration on May 30, 2014. On June 3, 2014, Petitioner timely filed a

Request for Hearing. On February 11, 2016, Administrative Law Judge Larry Kennedy held a

video hearing from Seattle, Washington, at which time Petitioner, represented by her then-

attorney Jeffrey Ratliff (Petitioner is now pro se), appeared and testified from Kennewick,

Washington. Impartial vocational expert, Michael W. Swanson, also appeared and testified.


MEMORANDUM DECISION & ORDER - 1
       On May 16, 2016, the ALJ issued a Decision denying Petitioner’s claim, finding that she

was not disabled within the meaning of the Social Security Act. Petitioner timely requested a

review from the Appeals Council and, on July 18, 2017, the Appeals Council denied Petitioner’s

Request for Review, making final the ALJ’s decision.

       Having exhausted her administrative remedies, Petitioner timely filed the instant action,

arguing that the ALJ’s findings were not supported by substantial evidence in the record because

“medical evidence showed and states that [she] [has] been unable to work due to multiple

autoimmune diseases that have been unresponsive to medication along with mental health

issues.” Compl./Pet. for Review, p. 3 (Dkt. 2); see also generally Pet.’s Brief ISO Pet. for

Review (Dkt. 16). In this respect, Petitioner’s briefing is broad and encompassing, representing

a hodgepodge of arguments that generally attack certain of the ALJ’s conclusions (and even

observations) at various steps of the sequential process and, naturally, the ALJ’s ultimate

conclusion that Petitioner is not disabled. Suffice it to say, the overall balance of Petitioner’s

arguments reflect claims that (1) the ALJ failed to properly develop the medical evidence in the

record, (2) the ALJ failed to recognize the totality of Petitioner’s impairments, and (3) the ALJ

improperly evaluated the medical opinion evidence. See Pet.’s Brief, pp. 2-7 (Dkt. 16).

Petitioner therefore requests that the Court either reverse the ALJ’s Decision and find that she is

entitled to disability benefits or, alternatively, remand the case for further proceedings and award

attorneys’ fees. See Compl./Pet. for Review, at p. 3 (Dkt. 2).

                                 II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. See 42 U.S.C. § 405(g); Matney ex. rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992); Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

Findings as to any question of fact, if supported by substantial evidence, are conclusive. See 42

MEMORANDUM DECISION & ORDER - 2
U.S.C. § 405(g). In other words, if there is substantial evidence to support the ALJ’s factual

decisions, they must be upheld, even when there is conflicting evidence. See Hall v. Sec’y of

Health, Educ. & Welfare, 602 F.2d 1372, 1374 (9th Cir. 1979).

       “Substantial evidence” is defined as such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401

(1971); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993); Flaten v. Sec’y of Health &

Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The standard requires more than a scintilla

but less than a preponderance (see Sorenson v. Weinberger, 514 F.2d 1112, 1119 n. 10 (9th Cir.

1975); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)), and “does not mean a large or

considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       As to questions of fact, the Court’s role is to review the record as a whole to determine

whether it contains evidence allowing a reasonable mind to accept the conclusions reached by

the ALJ. See Richardson, 402 U.S. at 401. The ALJ is responsible for determining credibility

and resolving conflicts within the medical testimony (see Allen v. Heckler, 749 F.2d 577, 579

(9th Cir. 1984)), resolving any ambiguities (see Vincent ex. rel. Vincent v. Heckler, 739 F.2d

1393, 1394-95 (9th Cir. 1984)), and drawing inferences logically flowing from the evidence

contained in the record (see Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)). Where the

evidence is susceptible to more than one rational interpretation, the reviewing court may not

substitute its judgment or interpretation of the record for that of the ALJ. See Flaten, 44 F.3d at

1457; Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

       As to questions of law, the ALJ’s decision must be based on proper legal standards and

will be reversed for legal error. See Matney, 981 F.2d at 1019. At the same time, the ALJ’s

construction of the Social Security Act is entitled to deference if it has a reasonable basis in law.

See id. However, reviewing federal courts “will not rubber-stamp an administrative decision that

MEMORANDUM DECISION & ORDER - 3
is inconsistent with the statutory mandate or that frustrates the congressional purpose underlying

the statute.” See Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (see 20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (see 20 C.F.R. §§ 404.1594, 416.994) – within

the meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA

is defined as work activity that is both substantial and gainful. “Substantial work activity” is

work activity that involves doing significant physical or mental activities. See 20 C.F.R. §§

404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay or profit,

whether or not a profit is realized. See 20 C.F.R. §§ 404.1572(b), 416.972(b). If the claimant

has engaged in SGA, disability benefits are denied, regardless of how severe her physical/mental

impairments are and regardless of her age, education, and work experience. See 20 C.F.R.

§§ 404.1520(b), 416.920(b). If the claimant is not engaged in SGA, the analysis proceeds to the

second step. Here, the ALJ found that Petitioner “has not engaged in substantial gainful activity

since July 15, 2013, the amended alleged onset date.” (AR 23).

       The second step requires a determination of whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. See 20 C.F.R. § 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or

combination of impairments is “severe” if it significantly limits an individual’s ability to perform

basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment or combination of

MEMORANDUM DECISION & ORDER - 4
impairments is “not severe” when medical and other evidence establish only a slight abnormality

or a combination of slight abnormalities that would have no more than a minimal effect on an

individual’s ability to work. See 20 C.F.R. §§ 404.1521, 416.921. If there is no severe

medically determinable impairment or combination of impairments, benefits are denied. See 20

C.F.R. §§ 404.1520(c), 416.920(c). Here, the ALJ found that Petitioner has the following severe

impairments: “rheumatoid arthritis; syrinx of the spine; right carpal tunnel syndrome;

headaches; infraspinatus tendon tear of the right shoulder; [and] hypothyroidism.” (AR 23).

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. See 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet

nor equal one of the listed impairments, the claimant’s case cannot be resolved at step three and

the evaluation proceeds to step four. See id. Here, the ALJ concluded that Petitioner’s above-

listed impairments, while severe, do not meet or medically equal, either singly or in combination,

the criteria established for any of the qualifying impairments. See (AR 27).

       The fourth step of the evaluation process requires the ALJ to determine whether the

claimant’s residual functional capacity (“RFC”) is sufficient for the claimant to perform past

relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is

her ability to do physical and mental work activities on a sustained basis despite limitations from

her impairments. See 20 C.F.R. §§ 404.1545, 416.945. On this point, the ALJ concluded:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b). The claimant can occasionally balance, stoop, kneel, and crouch. The
       claimant cannot climb or crawl. The claimant can frequently handle, finger, and
       reach. The claimant should avoid concentrated exposure to extreme cold, extreme

MEMORANDUM DECISION & ORDER - 5
       heat, humidity, vibrations, pulmonary irritants, and hazards. The claimant can work
       in very quiet to moderate noise intensity levels, as those terms are defined in the
       Selected Characteristics of Occupations Defined in the Revised Dictionary of
       Occupational Titles (SCO). The claimant can perform simple, routine tasks and
       follow short, simple instructions. The claimant can do work that needs little or no
       judgment and can perform simple duties that can be learned on-the-job in a short
       period.

(AR 28).

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of her impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Matthews v. Shalala, 10 F.3d 678, 681 (9th

Cir. 1993). Here, the ALJ found that Petitioner is unable to perform any past relevant work but

that, considering her age, education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that she can perform, including barista, storage

rental clerk, final assembler, and document preparer. See (AR 35-36). Therefore, the ALJ

concluded that Petitioner “has not been under a disability, as defined by the Social Security Act,

from July 15, 2013, through the date of this decision.” (AR 36).

B.     Analysis

       1.      The ALJ Fulfilled His Duty to Develop the Record

       “In Social Security cases, the ALJ has a special duty to fully and fairly develop the record

and to assume that the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443

(9th Cir. 1983). This duty exists when the claimant is represented by counsel, or when appearing

pro se. See Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996). Such a duty is only triggered

when there is “ambiguous evidence” or the ALJ has found “the record inadequate to allow for

proper evaluation of the evidence.” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001)

MEMORANDUM DECISION & ORDER - 6
(quoting Smolen, 80 F.3d at 1288). Here, Petitioner suggests that the ALJ’s Decision was

unreasonable, in part, because he did not have the opportunity to review all of the medical

evidence prior to the February 11, 2016 hearing. See Pet.’s Brief, pp. 1-2 (Dkt. 16) (“Brief in

Support of Petition will show cause as to why Judge Kennedy’s judgment should not be upheld

and that based on medical evidence, clarification of medical records, and lack of records that the

judge had before the hearing give reason to not uphold his Unfavorable decision. . . . . [Attorney

Ratliff] was scolded by Judge Kennedy for failure to have all my medical records sent to him for

review before the hearing. Judging/Hearing proceedings without prior review of medical records

would be difficult and I find the ruling of Judge Kennedy unreasonable. . . . . Medical records

were not reviewed by the judge before the hearing.”) (emphasis added). This argument does not

supply a basis for remanding the action.

       At the beginning of the hearing, the ALJ carefully discussed the state of the existing

administrative record with Petitioner’s attorney, engaging in the following back-and-forth:

       ALJ:           Good afternoon. Let’s take a look at our record and see what
                      we have in the file so far. 1-A to 4-A, 1-B to 10-B, 1-D to
                      5-D, 1-E to 15-E, 1-F to 29-F.

                      Have you had an opportunity to examine these exhibits?

       ATTY:          Yes, Judge.

       ALJ:           Are there any objections?

       ATTY:          None.

       ALJ:           All right. Being no objection, I’ll admit the documents into
                      evidence.

       ATTY:          I’m assuming you’ve [received] this morning’s submission
                      from [Kadlec], and the Winding Waters Clinic?

       ALJ:           I would never assume anything. So are you telling me that
                      you submitted something this morning?



MEMORANDUM DECISION & ORDER - 7
    ATTY:     We just got some records this morning and yesterday
              afternoon that we submitted in.

    ALJ:      I see two submissions. When were these records requested?

    ATTY:     Early January

    ALJ:      And what time period do these records cover?

    ATTY:     They should cover the time period since their alleged onset
              date to the present.

    ALJ:      Do these records cover over three years?

    ATTY:     Well, let’s double-check. I’m seeing them back to 2013,
              Judge.

    ALJ:      All right. I’m just curious. I’m trying to understand how
              I’m supposed to prepare for a hearing when records that
              could have been obtained months ago that cover a three-year
              period they’re submitted the morning of the hearing, so I’m
              just trying to understand how I’m expected to prepare for a
              hearing when evidence covering a lengthy period of time is
              submitted at the last minute.

    ATTY:     Sure, Judge. It’s always a balance. We have to make sure
              we get the most complete record for you, and not missing
              any recent records, and, of course, we have an Oregon law
              where we get the free records one time, and so we try to get
              them as close in time to the hearing as we can. Obviously,
              getting them to you the morning of [the hearing] is not the
              best thing, but we’ve requested them a month or so ago, and
              we’ve just gotten some of them.

    ALJ:      Let me ask you this because some of the records I reviewed
              in the file contained redactions. Can you tell me what’s
              going on with these redactions?

    ATTY:     No, Judge, I’d have to look at the redactions you’re looking
              at, and guess, and we asked for complete records, and
              sometimes we get redacted copies.

    ALJ:      So you don’t know who redacted them, or is that how they –
              how you received them?

    ATTY:     That’s how we received them. We provide the records to
              you as we get them from the providers.

MEMORANDUM DECISION & ORDER - 8
       ALJ:            Okay. At 27-F there are tons of pages with redactions. Page
                       80, 90, 91, 146, 147. I mean, I could continue listing on and
                       on and on, and I don’t know what was redacted, I don’t know
                       who redacted it.

       ATTY:           Judge, I’m happy to contact those providers and request
                       unredacted copies.

       ALJ             I don’t – do you have any idea what that might be that was
                       redacted?

       ATTY:           I do not, Judge.

       ALJ:            Okay. All right. Well, we’ll work with that. So the exhibits
                       you submitted will be 30 and 31-F. Are there any other
                       outstanding requests for evidence?

       ATTY:           No, Judge.

       ALJ:            I am required to remind you and the claimant that you must
                       inform me about, or submit, in its entirety all evidence
                       whether it’s favorable or unfavorable known to you that
                       relates to whether or not the claimant is blind or disabled.
                       I’m required to remind the representative that he or she must
                       help the claimant obtain the information claimant must
                       submit. Counsel, are you aware of any additional evidence
                       that relates to whether or not the claimant is blind or
                       disabled?

       ATTY:           No, Judge. We’ve attempted to provide you with a complete
                       comprehensive set of records as we could obtain.

(AR 46-49). In doing this, the ALJ confirmed that he had the complete record informing

Petitioner’s disability claim. The result is a complete and fully developed record from which the

ALJ issued his Decision.1


       1
          Also relevant is the fact that the ALJ explicitly referenced at the outset of his Decision
both (1) the newly-submitted medical evidence, and (2) the extensive redactions, indicating his
complete consideration of both issues addressing Petitioner’s disability claims:

       At the hearing, I noted redactions in some of the records, e.g., 27F and 28F. I asked
       the attorney about the redactions and he stated that is how he received the
       documents. After the hearing, I reviewed Exhibits 30F and 31F, which were

MEMORANDUM DECISION & ORDER - 9
       2.      The ALJ’s Findings at Step Two of the Sequential Process Were Reasonable

       As indicated above, the second step of the sequential process requires a determination of

whether the claimant has a medically determinable impairment, or combination of impairments,

that is severe and meets the duration requirement. See supra (citing 20 C.F.R.

§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii)). With this in mind, the ALJ found that Petitioner has the

following severe impairments: “rheumatoid arthritis; syrinx of the spine; right carpal tunnel

syndrome; headaches; infraspinatus tendon tear of the right shoulder; [and] hypothyroidism.”

(AR 23). Though Petitioner does not disagree that she suffers from each of these impairments,2

she nonetheless argues that the list is incomplete by taking issue with the ALJ’s simultaneous

findings that her fibromyalgia, irritable bowel syndrome, and depression and anxiety3 were not

similarly severe. See Pet.’s Brief, pp. 2-5 (Dkt. 16) (“I disagree with the Judgment here because

this is not the full list of my impairments that were presented in my medical records nor were

these impairments properly clarified or explained nor were they taken as a combination of



       submitted the day of the hearing. I noticed in Exhibit 30F2 that there was a stamp
       at the top right corner, indicating that confidential information was not released. At
       Exhibit 30F3, under section 3, it appears that the claimant did not authorize the
       release of information regarding her HIV, genetic, and DAA status, and that is the
       information that was redacted. Exhibit 20E (which was received after the hearing)
       confirms this conclusion. Because the case does not involve these areas, I am not
       further developing/re-requesting the documents. Incidentally, Exhibits 27F and
       28F did not contain the release authorization form and cover letters; hence, I was
       unable to determine the reasons for the redactions prior to the hearing.

(AR 21) (emphasis added).
       2
         Even so, Petitioner disagrees with the terminology employed by the ALJ in identifying
some of them in the Decision. See, e.g., Pet.’s Brief, pp. 4-5 (Dkt. 16) (arguing that she suffers
from Hashimoto’s Disease (not hypothyroidism) and migraine headaches (not headaches)).
       3
           Within Petitioner’s August 22, 2013 “Disability Report- Adult” (completed roughly
one month after the July 15, 2013 alleged onset date), Petitioner does not list either fibromyalgia
or irritable bowel syndrome as a physical condition that limits her ability to work (depression is
listed). See (AR 190).

MEMORANDUM DECISION & ORDER - 10
impairments combined together to warrant my claim that I am disabled and should receive Social

Security Benefits.”).4

       It is true that the ALJ did not consider such additional impairments severe. However, this

is not to say that Petitioner does not suffer from such impairments at all, or that the ALJ did not

consider them in the context of Petitioner’s claims; indeed, the ALJ contrasted each of these

conditions (and others) against the balance of the medical record before concluding that they did

not significantly limit Petitioner’s ability to perform basic work activities and, thus, were more

appropriately classified as non-severe. See (AR 24-27).

       For example, the ALJ acknowledged that “[t]he record contains references to

fibromyalgia,” but ultimately concluded that the evidence failed to diagnostically establish

Petitioner’s alleged fibromyalgia as a medically determinable impairment pursuant to Social

Security Ruling 12-2p. See (AR 25) (“Following a thorough review of the entire evidentiary

record, I find that the claimant’s diagnosis of fibromyalgia fails to satisfy the above criteria.

While Dr. Lim and Dr. Sibley reported that the claimant had positive tender points on

examination, both failed to document the specific tender points or establish that the claimant had

the requisite number of positive tender points to meet the diagnosis of fibromyalgia. I note that

when seen by Dr. Peacock in March 2015, the claimant had only 8 positive tender points out of

the 18. Additionally, neither Dr. Lim nor Dr. Sibley ruled out other conditions that could cause

the claimant’s symptoms. I note that in May 2014, Dr. Flinders opined that many of the

claimant’s symptoms were likely related to her syrinx.”). Similarly, as to Petitioner’s alleged

irritable bowel syndrome, the ALJ noted her limited reports of diarrhea and weight loss in


       4
           Petitioner does not actually cite to any medical evidence in the record that establishes
that she suffers from these impairments or, for that matter, that such impairments impact her
ability to perform work activities to the point that she is unable to do so and therefore qualifies as
disabled.

MEMORANDUM DECISION & ORDER - 11
January 2016 (and in December 2013 “when she experienced transient issues of diarrhea due to

the start of Plaquenil”), before pointing out the “frequent denials of diarrhea and other

gastrointestinal problems from 2012 through 2015.” (AR 24) (citing (AR 578, 582, 631, 665-

666, 670, 775, 784, 789, 828, 831, 837, 856)); see also (AR 24) (ALJ stating: “When

considering also that the claimant was not even taking any medication for irritable bowel

syndrome until her recent exacerbation in January 2016, I find that her condition is non-

severe.”). Finally, the ALJ recognized Petitioner’s “longstanding history of depression and

anxiety,” but found that it did not prevent her from working for many years in a skilled job as a

dental hygienist; was tied to situational stressors involving her ex-husband, legal custody issues,

and ongoing pregnancy; and has generally been stable with medication and counseling. (AR 26)

(citing (AR 553-554, 557-560, 578, 1111, 1134)).5

       In sum, it is not accurate to say – as Petitioner implies is the case here – that the ALJ

ignored the entirety of Petitioner’s impairments when he considered some (but not all) of them to

be severe. Simply put, an unadorned diagnosis neither equates to a severe impairment, nor

amounts to a disability from which benefits attach. See Febach v. Colvin, 580 Fed. Appx. 530,

531 (9th Cir. 2014) (“Although [claimant] was diagnosed with depression, that diagnosis alone is

insufficient for finding a severe impairment[.] . . . There was sufficient evidence . . . for the ALJ

to conclude that [his] depression is not ‘severe,’ including reports by at least three of [his]

physicians suggesting that his impairment is ‘non-severe.’”). In considering the longitudinal


       5
           Despite concluding that Petitioner’s fibromyalgia, irritable bowel syndrome, and
depression/anxiety were not severe, the ALJ still considered all of Petitioner’s physical and
mental symptoms in his assessment of Petitioner’s RFC. See (AR 25, 27); see also Reddick v.
Chater, 157 F.3d 715, 724 (9th Cir. 1998) (ALJ must assess all relevant evidence, including
evidence regarding symptoms that are not severe, to determine if claimant retains ability to work
on regular and continuing basis). In doing so, the ALJ limited Petitioner to light jobs with
restrictions commensurate with her various severe and non-severe impairments. See (AR 28-35).
Petitioner has not articulated why such restrictions inadequately account for her conditions.

MEMORANDUM DECISION & ORDER - 12
medical record, the ALJ provided sufficient reasons for differentiating between those

impairments that significantly limit her ability to perform basic work activities, and those that do

not.6 While there may be space to argue that that the ALJ was incorrect in doing so, his analysis

is supported by substantial evidence and based on proper legal standards.

       3.      The ALJ Reasonably Evaluated the Opinion Evidence

       The ALJ is responsible for resolving ambiguities and conflicts in the medical testimony.

See Magallanes, 881 F.2d at 750. While the medical opinion of a treating physician is entitled to

special consideration and weight, it is not necessarily conclusive. See Rodriguez v. Bowen, 876

F.2d 759, 761 (9th Cir. 1989). If the treating physician’s opinions are not contradicted by another

doctor, they may be rejected only for clear and convincing reasons. See Bayliss v. Barnhart, 427

F.3d 1211, 1216 (9th Cir. 2005); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Even if the

treating physician’s opinions are contradicted by another doctor, they can only be rejected if the

ALJ provides specific and legitimate reasons for doing so, supported by substantial evidence in

the record. See id. A lack of objective medical findings, treatment notes, and rationale to

support a treating physician’s opinions is a sufficient reason for rejecting that opinion. See


       6
          Petitioner relatedly argues that, at step three of the sequential process, the ALJ
incorrectly concluded that her rheumatoid arthritis, though severe, did not meet or medically
equal the severity of Listing 14.09C because she does not have ankylosing spondylitis. See
Pet.’s Brief ISO Pet. for Review, p. 4 (Dkt. 16) (“The Judgment states on pg. 8 of 16 that I do not
meet 14.09C because I do not have ankylosing spondylitis. This is incorrect. I DO have a
diagnosis of Ankylosing Spondylitis also diagnosed as psoriatic spondylitis or psoriatic arthritis
as its umbrella.”). Except, again, Petitioner’s general references to the medical record are not
enough and, regardless, are neither substantiated nor appear to support her claim in the context of
the ALJ’s conclusions. Compare, e.g., (AR 747, 749) (Dr. Flinders stating: “I do believe that a
number of her vague symptoms are likely related to the Syrinx”; and “Severe back and neck pain
most likely related to expanding syrinx.”), with (AR 23) (ALJ concluding Petitioner’s “syrinx of
the spine” to be severe). Besides, in a letter to the ALJ immediately following the February 11,
2016 hearing, Petitioner outlined her “health issues, as well as how they may be defined as a
disability under the list of medical conditions set forth by the Social Security Administration.”
(AR 268-273). Interestingly, Petitioner indicates that her rheumatoid arthritis meets Listings
14.09A, 14.09B, and 14.09D, but makes no reference to 14.09C. See (AR 269).

MEMORANDUM DECISION & ORDER - 13
Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012); Tonapetyan v. Halter, 242 F.3d 1144,

1149 (9th Cir. 2001). Additionally, the ALJ may discount physicians’ opinions based on internal

inconsistencies, inconsistencies between their opinions and other evidence in the record, or other

factors the ALJ deems material to resolving ambiguities. See Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 601-02 (9th Cir. 1999).

       Here, Petitioner disagrees with the ALJ’s determination that she is able to perform light

work (with certain restrictions necessitated by here severe impairments), arguing instead that the

Court should “listen to [her] doctors, consider the combination of impairments, see [her] as a

whole picture with a list of chronic health problems and not of the [ALJ’s] who [has] taken his

opinion from unreliable blood work results,[7] which provide little or no evidence of how [she]

actually feel[s] and function[s].” Pet.’s Brief ISO Pet. for Review, p. 6 (Dkt. 16). Petitioner

specifically takes issue with the lack of weight given to the opinion of Drs. Renee Grandi and

Elizabeth Powers. See id. Each of these arguments is addressed below.

               a.      Dr. Grandi

       On November 8, 2012, Petitioner’s treating physician, Dr. Grandi, indicated that she

“believe[d] at this time [Petitioner] is disabled and unable to work productively.” (AR 384).

The ALJ properly gave this opinion only “little weight.” (AR 32). First, the opinion predated

Petitioner’s July 15, 2013 alleged onset date. The Ninth Circuit has held that medical reports


       7
          This statement appears to be made generally, although could be interpreted as applying
more specifically to Petitioner’s rheumatoid arthritis. See Pet.’s Brief ISO Pet. for Review, pp.
5-6 (Dkt. 16). And, while the ALJ did point out how laboratory tests since the alleged onset date
“have demonstrated rheumatoid factors within the normal range,” the ALJ also noted that
“imaging studies have been relatively unremarkable” and that “physical examinations do not
fully corroborate the claimant’s allegations.” (AR 29-30) (observing that Petitioner has
“demonstrated that she retains full range of motion”; “5/5 motor strength”; “normal reflexes in
her arms and legs”; largely normal sensory functions; “no signs of edema in her extremities”;
and “has routinely shown a normal gait and no difficulties in her ability to ambulate during
appointments”).

MEMORANDUM DECISION & ORDER - 14
which predate the alleged date of onset are of limited relevance. See Carmickle v. Comm’r, Soc.

Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008). Moreover, Dr. Grandi failed to connect any

dots supporting her apparent conclusion that Petitioner’s rheumatoid arthritis (identified as the

“primary encounter diagnosis”), in and of itself, precludes full-time work. See Bayliss, 427 F.3d

at 1216 (ALJ not required to accept medical opinion that is brief, conclusory, or inadequately

supported by objective findings).8 Without more, one does not ipso facto equal the other.

Combined, these realities represent sufficient reasons for rejecting Dr. Grandi’s opinion on what

amounts to a disability determination. See Rodriguez, 876 F.2d at 762 (treating or examining

physician’s opinion on the ultimate issue of disability not conclusive); see also SSR 96-5p, 1996

WL 374183, *2 (“The regulations provide that the final responsibility for deciding [whether an

individual is ‘disabled’ under the Act] . . . is reserved to the Commissioner.”); see also infra

(discussing additional reasons, presented in context of Dr. Powers’s opinions, for also

questioning Dr. Grandi’s opinions).

               b.      Dr. Powers

       On January 18, 2016, Petitioner’s treating physician, Dr. Powers completed a (1) “Form

Medical Opinion Re: Ability to Do Work-Related Activities,” and (2) “Mental Impairment

Questionnaire.” (AR 1038-1045). Dr. Powers diagnosed Petitioner with chronic migraine

headaches, rheumatoid arthritis, fibromyalgia, major depressive disorder, cognitive impairment,

and chronic degenerative disc disease of the cervical and lumbar spine. See (AR 1039). Dr.

Powers further concluded that Petitioner was limited to (1) lifting/carrying less than 10 pounds;

(2) standing and walking less than two hours in an eight-hour workday; and (3) sitting less than


       8
          This is particularly the case when, after November 2012, Petitioner was able to work
and earned $12,388.00 as a dental hygienist in 2013. See (AR 176); see also (AR 32) (ALJ
stating: “While part-time, her earnings nonetheless exceeded the presumed level of substantial
gainful activity during her 7 months of work.”).

MEMORANDUM DECISION & ORDER - 15
two hours in an eight-hour workday. See (AR 1038); see also (AR 1040) (discussing work-

related activities affected by Petitioner’s alleged impairments: “cognitive impairment related to

headaches; chronic pain; decreased right hand grip strength with associated decreased sensation;

gait instability”). Owing to these limitations, Dr. Powers opined that Petitioner would miss more

than three days of work per month. See (AR 104). Additionally, Dr. Powers opined that

Petitioner’s mental impairments would cause marked limitations in activities of daily living,

extreme limitation in social functioning, constant deficiencies of concentration, persistence, or

pace, and repeated episodes of decompensation – contributing, again, to Petitioner having to miss

more than three days of work per month. See (AR 1044-1045). At bottom, Dr. Powers believed

that Petitioner would have difficulty working at a regular, full-time job on a sustained basis. See

(AR 1044) (“Currently incapacitated by pain, headaches or cognitive impairment at least two

days per week. On these days, she is house-bound.”). The AL gave “little weight” to Dr.

Powers’s opinions. See (AR 33). The undersigned agrees.

       First, owing to the very nature of Petitioner’s impairments, Dr. Powers’s opinions are

largely driven by Petitioner’s own subjective complaints (see (AR 797) (treatment note from

1/18/16 visit with Dr. Powers: “Has some paperwork that she would like Dr. Powers to sign . . .

has filled it out somewhat on her own”))9 which the ALJ rejected as not credible (see (AR 29))

and which Petitioner does not contest here. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th

Cir. 2008) (ALJ may reject treating doctor’s opinion if it is based “to a large extent” on

claimant’s self-reports that have been properly discounted as not credible). Absent any


       9
          Petitioner also testified during the February 11, 2016 hearing that, prior to Dr. Powers
signing the medical source statements, she and Dr. Powers sat down and walked through the
form, with Dr. Powers asking Petitioner what she thought her limitations were and they
discussed what she could do. See (AR 58-61). According to the ALJ, “[t]he claimant thus
appears to have directly influenced the content of Dr. Powers’s medical source statement, which
raises questions about its objectivity and reliability.” (AR 33).

MEMORANDUM DECISION & ORDER - 16
legitimate moorings to substantiate Dr. Powers’s opinions on these points, they are revealed as

overly vague and speculative. See Bayliss, 427 F.3d at 1216.

       Second, to the extent Dr. Powers’s opinions concerning Petitioner’s limitations are

premised (at least in part) on her fibromyalgia, degenerative disc disease, and depression, the

ALJ recognized that the record does not provide such foundational support. As already stated,

the ALJ concluded at steps two and three of the sequential process that Petitioner’s fibromyalgia

and depression do not rise to the level of medically determinable impairments. See supra (citing

(AR 24-27)); see also (AR 33-34). Separately, there is no evidence of any degenerative disc

disease. See (AR 33) (“The claimant, however, has never undergone radiographic workup of the

lumbar spine, and an MRI of the cervical spine in July 2014 showed no evidence of degeneration

in any of the disc spaces, including no signs of herniation or stenosis.”) (citing (AR 777)).10

Therefore, where Dr. Powers’s opinions rely upon the existence of such predicate impairments,

they are necessarily undercut. See Bayliss, 427 F.3d at 1216; see also Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (“[A]n ALJ may discredit treating physicians’

opinions that are conclusory, brief, and unsupported by the record as a whole, or by objective

medical findings.”) (internal citations omitted).11

       Third, Dr. Powers’s opinions do not neatly align with the balance of the medical record.

For example, the ALJ referenced the fact that (1) despite Petitioner’s synovitis of her hands and


       10
           In addition to not listing fibromyalgia and irritable bowel syndrome (see supra),
Petitioner’s August 22, 2013 “Disability Report – Adult” also did not list degenerative disc
disease as a physical condition that limits her ability to work. See (AR 190).
       11
            At the same time, he Court disagrees with the ALJ’s challenge to Dr. Powers’s
reliance upon Petitioner’s migraine headaches, particularly where the ALJ himself recognized
Petitioner’s migraine headaches as constituting a severe (though admittedly not a medically
determinable) impairment. Compare (AR 33) (ALJ stating: “A review of the contemporaneous
medical records in 2015, however, indicates the claimant’s headaches are not as chronic as she
reports.”), with (AR 23) (ALJ identifying Petitioner’s headaches as severe).

MEMORANDUM DECISION & ORDER - 17
feet at times, x-rays “have consistently demonstrated no evidence of erosion or degenerative

changes”; (2) Petitioner “has regularly shown, on physical examinations, that she retains good

range of motion, normal reflexes, 5/5 motor strength, including 5/5 grip strength, and intact

sensation throughout all her extremities”; (3) Petitioner has “routinely shown a normal gait and

no difficulties in her ability to ambulate during appointments”; and (4) Petitioner had a Global

Assessment of Functioning (“GAF”) score of 6512 and scored a 30 out of 30 on a mental

examination. See (AR 33-34) (citing (AR 528, 639, 680, 731, 747, 749, 757, 760, 776, 784, 790,

828, 843, 848, 885, 972, 1041, 1042, 1180)). In this sense, Dr. Powers’s restricting opinions do

not exist in isolation, with state agency medical consultants, Dr. Neal Berner and Dr. Richard

Alley, acknowledging Petitioner’s above-referenced abilities and opining that Petitioner could

actually perform a full range of light work. (AR 34) (citing (AR 95-105, 107-121)).13

       Finally, the Court notes (as did the ALJ) that Petitioner’s daily activities are largely

inconsistent with a finding of disability. For instance, the ALJ commented:

       Dr. Powers’s opinion is inconsistent with the claimant’s activities. For example,
       Dr. Powers indicated that the claimant could lift less than 10 pounds. the claimant,
       though, has had no problems breastfeeding either of her two infant children, each
       of whom weighs more than 10 pounds, or to exercise with weights. Dr. Powers
       indicated that the claimant could not sit for more than 15 minutes at a time. The
       claimant, however, was previously able to drive from her home in Lostine to La
       Grande to pick up her two teenage children from her ex-husband, which is about a
       50-mile drive one way and would require the claimant to sit for prolonged periods.
       Her only apparent limitation with driving at that time was that she was pregnant.

       12
           “A GAF of 61-70 indicates ‘[s]ome mild symptoms (e.g., depressed mood and mild
insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasionally
truancy, or theft within the household), but generally functioning pretty well, with some
meaningful interpersonal relationships.’” Tagger v. Astrue, 536 F. Supp. 2d 1170, 1174 n.8
(C.D. Cal. 2008); see also DSM-IV-TR 34 (4th ed. text rev.).
       13
           The ALJ gave “significant weight” to Dr. Berner’s and Dr. Alley’s opinions “because
they are generally consistent with the longitudinal record.” (AR 34). Still, recognizing that
Petitioner developed new conditions since their review of the file (small tear in the right shoulder
and right carpal tunnel syndrome), the ALJ’s RFC analysis specifically accommodated the
claimant by limiting her to frequent handling, fingering and reaching. See id.

MEMORANDUM DECISION & ORDER - 18
       Additionally, Dr. Powers indicated that the claimant could not walk for more than
       5 minutes at a time. This restriction, however, appears inconsistent with the
       references to the claimant hiking or walking daily for exercise.

(AR 34) (citing (AR 451, 525, 572, 825, 837)). An ALJ may discount the medical opinion

where the prescribed restrictions were inconsistent with the level of activity maintained by

a claimant. See, e.g., Lee v. Berryhill, 2017 WL 6629018, *1 (9th Cir. 2017) (finding that

ALJ provided specific and legitimate reasons to reject examining physician’s opinions

where claimant’s “daily activities [were] inconsistent with [the physician’s] conclusion that

[the claimant] cannot work”); Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1990) (where

claimant “indicated that she was able to take care of her personal needs, prepare easy meals,

do light housework, and shop for some groceries,” court found that “[a]n ability to perform

such activities may be seen as inconsistent with the presence of a condition which would

preclude all work activity”).

       The Petitioner suffers from several impairments (acknowledged as “severe” by the ALJ

(see (AR 23)) that impact her ability to work; however, the ALJ provided clear and convincing

reasons for rejecting/questioning Dr. Grandi’s and Dr. Powers’s opinions. These opinions were

not given the weight Petitioner argues that they deserved, but such opinions clearly were

considered in the context of the surrounding medical record. The Court’s duty here is not to

ultimately decide whether Petitioner is once-and-for-all disabled as that term is used within the

Social Security regulations. Rather, this Court must decide whether the ALJ’s decision that

Petitioner is not disabled is supported by the record. In this record, there are opinions, testimony,

and accounts that inform the ALJ’s decisions on how to consider Petitioner’s claims. His

decision to discount these doctors’ opinions is supported by clear and convincing, specific, and

legitimate reasons. Hence, because the evidence can reasonably support the ALJ’s conclusions

in these respects, this Court will not substitute its judgment for that of the ALJ’s even if this

MEMORANDUM DECISION & ORDER - 19
Court were to have a different view. See Richardson, 402 U.S. at 401; Matney, 981 F.2d at

1019.

                                       IV. CONCLUSION

        The ALJ is the fact-finder and is solely responsible for weighing and drawing inferences

from facts and determining credibility. Allen, 749 F.2d at 579; Vincent ex. rel. Vincent, 739 F.2d

at 1394; Sample, 694 F.2d at 642. If the evidence is susceptible to more than one rational

interpretation, one of which is the ALJ’s, a reviewing court may not substitute its interpretation

for that of the ALJ. Key, 754 f.2d at 1549.

        The evidence relied upon by the ALJ can reasonably and rationally support the ALJ’s

well-formed conclusions, despite the fact that such evidence may be susceptible to a different

interpretation. Accordingly, the ALJ’s decisions as to Petitioner’s disability claim were based on

proper legal standards and supported by substantial evidence. Therefore, the Commissioner’s

determination that Petitioner is not disabled within the meaning of the Social Security Act is

supported by substantial evidence in the record and is based upon an application of proper legal

standards.

        The Commissioner’s decision is affirmed.

                                              V. ORDER

        Based on the foregoing, IT IS HEREBY ORDERED that the decision of the

Commissioner be AFFIRMED and that this action be DISMISSED in its entirety with prejudice.

                                                      DATED: September 12, 2019


                                                      _________________________
                                                      B. Lynn Winmill
                                                      U.S. District Court Judge



MEMORANDUM DECISION & ORDER - 20
